Case 20-21563-JAD       Doc 50    Filed 10/09/20 Entered 10/09/20 14:19:14            Desc Main
                                  Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In Re:                                             )          Bankruptcy No. 20-21563 JAD
 Cheri L. Kadlecik                                  )          Chapter 13
  Ryan S. Kadlecik                                  )          Doc No.
        Debtors                                     )
 MIDFIRST BANK, its successors and/or assigns       )
        Movant                                      )          Hearing: 10/28/2020 at 10:00 AM
 vs                                                 )
 Cheri L. Kadlecik                                  )
  Ryan S. Kadlecik                                  )
        Respondent                                  )
 and                                                )
 Ronda J. Winnecour, Trustee                        )
        Additional Respondent                       )


                        DEBTOR’S RESPONSE TO MOTION FOR
                        RELIEF FROM THE AUTOMATIC STAY

       Cheri L. Kadlecik and Ryan S. Kadlecik, the Debtors/Respondents in the above captioned
case, by their counsels, Bryan P. Keenan & Associates, P.C. and Bryan P. Keenan Esq., and files
the within Response to the Motion from the Automatic Stay filed by Midfirst Bank.
       1. Admitted.
       2. Admitted.
       3. Admitted.
       4. Denied. The Debtors/Movants are current with their plan payments.
       5. Denied. Strict proof is demanded.
       6. Denied.
       7. Denied. The Chapter 13 Trustee has paid Movant a total of $7,523.86 for the post
petition payments.
       8. Denied. This case was filed on May 18, 2020. The first payment to be made on the
mortgage was in June of 2020. The monthly mortgage payment is $2,241.28 per month. A total
of 4 payments for the month of June-September 2020 were due at the time this Motion was filed.
This represents a cumulative total of $8,965.12. To date the Movant has been paid a total of
Case 20-21563-JAD         Doc 50    Filed 10/09/20 Entered 10/09/20 14:19:14              Desc Main
                                    Document     Page 2 of 2



$7,523.86, which represents a difference of $1,441.00. Presently, the trustee has a balance on
hand of $1,654.52.
       9. Admitted. The Movant is adequately protected by virtue of the equity in the property.
       10. Admitted.
       11. Admitted.
       12. Denied.
       13. Denied.
       14. Denied.
       15. Denied. The Movant has no cause to file this Motion, and, therefore, should not be
entitled to any legal fees. The Movant is well aware of the Conduit Mortgage Payment Procedure
in this District. Despite this Motion due to an alleged delinquency in payments to the Chapter 13
Trustee in the amount of $973.80.


       WHEREFORE, the Debtors/Respondents respectfully request that this Court deny the
Movant's Motion for Relief from the Automatic Stay.




Date: October 9, 2020                                         /s/ Bryan P. Keenan             .
                                                              Bryan P. Keenan, Esquire
                                                              Attorney for the Debtor
                                                              PA I.D. No. 89053
                                                              Bryan P. Keenan & Associates, P.C.
                                                              993 Greentree Road, Suite 101
                                                              Pittsburgh, PA 15220
                                                              (412) 922-5116
                                                              keenan662@gmail.com
